Ford, J.
In accordance with, stipulation of counsel that the merchandise covered by the foregoing protests consists of chip or chip-wood hats similar in all material respects, except as to the component material of chief value, to those subject of Amberg, Schwab & Co., Inc., et al. v. United States (64 Treas. Dec. 433, T.D. 46701); that the component material of chief value in said articles is chip or chipwood; and that said hats are not sewed, blocked, or trimmed, but are bleached, colored, dyed, or stained, the claim of the plaintiff was sustained.